Title: List of Slaves Belonging to George Washington and John Parke Custis, December 1771
From: Washington, George
To: 

 

[December 1771]

An Inventory of the Negro’s belonging to G. Washington & J. P. Custis As given in by the respective Overseers after the death of Mr Joseph Valentine in the Month of Decr 1771



York County




⟨Great⟩ House Plantn



Male
Age

Female
Age


Great Jemmy
50

Eaby
50


Joe
45

Betty
50


Isaac
35

Dinah
30


Squi⟨re⟩
35

Peg
30


Orange
55

Fanny
35


Will Shag
30

Peg
25


Roger
30

Peg
20


Peter
25

S⟨al⟩
20


Coach Jemmy
50

Alice
60


 ⟨Little Will⟩
25

⟨Patt⟩
15


⟨Tom⟩
⟨1⟩5

Nan
10


Phill
14

Frank
10


Jack
14

Mary
9


Morris
10

Silvia
7


Anthony
7

Harbour
5


James
3

Barbery
6


Joe
3

Lydia
3


Jasper
5 m.

A Child
Month


Peter Carpr
55

Cornelia ⟨Gr⟩r
70


Ned Miller
60

Grace
60


20

20



[York County]




⟨Jacksons⟩ &ca



Male
Age

Female
Age


Crispin
85

Hannah
27


 Sam
35

Dinah
35


Jack
23

Nanny
30


Perrey
   2⟨1⟩

Cuz
15


Bob
 13

Grace
14


Godfrey
   ⟨2⟩

Eaby
17


6

Phoebe
13





Aggy
11





⟨Tabby⟩
9





9

 


[York County]




Mill Quarter &ca



Male
Age

Female
Age


Jack
45

 Acka
30


Autemy
55

 ⟨Tab⟩
50


Mocon
50

 Cor⟨nelia⟩
30


Eugene
50

 ⟨N⟩anny
85


Peter
25

Grace
55


Phill
85

Alice
25


Ned
23

Hannah
22


Harry
25

 ⟨Sal⟩
20


Dick
15

 ⟨B⟩eck
20


⟨George⟩
14

⟨mutilated⟩tt
19


Doram
9

 ⟨mutilated⟩
18


Bob
4

 N⟨ell⟩
18


Harry
3

Amey
15


Morris
2

⟨Je⟩nny
15


Peter
 1

 S⟨oock⟩
13


15

 ⟨Lucy⟩
7





 ⟨Gals K⟩itt
7





 ⟨R⟩ose
6





 M⟨oll⟩
2 Mths





19



New Kent County




Rockahock



Male
Age

Female
Age


Martin
65

Nan
65


Paul
65

 Mi⟨me⟩
44


Old Bob
55

 Old ⟨Jude⟩
44


Old Tom
55

Jenny
38


Prince Bob
36

Bella
36


Isham
33

Nell
28


Sam
23

Beck
27


Little Martin
22

Am⟨y⟩
24


Dick
21

 Nan
24


Daniel
   ⟨21⟩

 A⟨abov⟩
20


Little Bob
   ⟨17⟩

Little Nan
 16


Anthony
   ⟨14⟩

Mill⟨ie⟩
15


Lo⟨o⟩
   ⟨11⟩

Little Dinah
14


Little Paul
   ⟨8⟩

Sall
14


Cridon
   ⟨5⟩

Nan
10



Cæsar
   ⟨3⟩

Elly
9


Sampson
⟨1⟩ month

Rose
6


17

Moll⟨y⟩
4





⟨Betty⟩
4





 ⟨Ally⟩
3





 M⟨olly⟩
3





 ⟨Lucy⟩
2





Little ⟨Jenny⟩
2





Little ⟨Beck⟩
3 M.





 Little Jude
   1 M.





2⟨5⟩



[New Kent County]




Brick House



Male
Age

Female
Age


Chas Baker
P[ast] L[abo]r

Hannah
P[ast] L[abo]r


Will
60

Nanny
50


Dick
50

Beck
40


Jerry
50

Eleh
35


Nanser
48

Arber
30


Joe
35

Eve
25


Tom
30

Crayger
25


Pompey
25

Fanny
 ⟨25⟩


Toney
18

Nell
20


Emanuel
16

Fran⟨kie⟩
   ⟨16⟩


Phill
14

Suckey
   ⟨15⟩


Will
12

Aggy
12


Ben
12

Moll
10


Peter
12

Dolly
6


Lany
8

Moll
6


 Tairy
8

Nan
3


David
8

Sibba
5


Dite
5

⟨City⟩
2


Tom
5

Tally
2


Joshua
4

Aley
2


Moses
4

Grace
1


Daniel
5

Amey with



⟨Lewis⟩
3

Dite Howl
12


Matt
3

22


⟨Ned⟩
⟨1⟩ Months





⟨25⟩




 


[New Kent County]




 Old Quarter



Male
Age

Female
Age


Joe
 

Betty
 


Harry
 

Sarah
 


Paul
 

Molly
 


Mike
 

Sarah
 


Bristol
 

Eby
 11


Tom
15

Betty
   ⟨9⟩


Godfrey
 ⟨13⟩

Esther
   ⟨7⟩


Julius
   ⟨12⟩

 ⟨Patty⟩
   ⟨1⟩


Isaac
4

 ⟨Old woman Patty⟩
 


9

9



[New Kent County]




Harlows



Male
Age

Female
Age


Goliah
66

Kate
66


Scipio
63

Moll
35


Abram
41

Phoebe
30


Goodwin
40

Sall
19


Roger
31

Esther
14


Stephen
30

5


⟨Jacob⟩
30





 ⟨George⟩
23





 ⟨John⟩
   1⟨9⟩





 ⟨Tom⟩
   ⟨14⟩





 Ne⟨d⟩
13





Charles
10





Harry
6





Abram
3





Sam
2





Batt
10 Mth





16






Geo: Washington




In King William County




Claibornes



Male
Age

Female
Age


Stephen
55

Sarah
60


Pieras
57

Moll
56


Solomon
36

Rachael
36


David
36

Patt
38



George
21

Crayger
36


Mingo Will
19

Kitt
36


Jack
17

Hanah
22


Cully
16

Milly
16


Little Davy
14

⟨Jane⟩
   ⟨13⟩


Little Will
12

⟨Nan⟩
   ⟨11⟩


Joe
11

Corn⟨elia⟩
   ⟨9⟩


Little Guy
8

Dinah
11


Bob
2½

Sall
8


⟨Peter⟩
1½

Arba
7


Stephen
1

M⟨olly⟩
   ⟨5⟩


Natt
2

⟨Eve⟩
   ⟨5⟩


Old Guy
58

Frank⟨ey⟩
Dead


17

16 [17]

      


Note the total ⟨mutilated⟩ Negroes is ⟨33 mutilated⟩ upwards ⟨mutilated⟩.
